DETAILED ACTION

This communication is in response to Application No. 16/946,131 filed on 6/8/2020.  The amendment presented on 11/3/2021, which cancels claims 8 and 18 and amends claims 1, 11, and 20, is hereby acknowledged.  Claims 1-7, 9-17, 19, and 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mandelbaum et al. (hereinafter Mandelbaum)(US 7,890,876) in view of Goossens et al . (hereinafter Goossens)(US 2017/0358117).
Regarding claims 1, 11, and 20, Mandelbaum teaches as follows:
a device, comprising: a processor; and a memory storing instructions that, when executed by the processor (the terms "client", "user" and "client/user" refers to users of the electronic messaging system and to user interfaces with the electronic messaging system, such as computers, personal computers or portable electronic devices by which the electronic messaging system can be accessed and used, see, col. 5, lines 24-29)(the user devices inherently include a processor and a memory), configure the device to: 
receive a media content item provided by a second device (in an electronic messaging or instant messaging application, a conversation box such as conversation box 102 generally refers to a portion or area of the display 100 in which messages, which have been created and sent by users of the electronic messaging system and application, are posted and appear as part of the display 100, see, col. 3, lines 15-35 and figure 1); 
select, in response to receiving the media content item, a set of stickers for displaying with the media content item (content for the conversation box graphical storefront 104 (equivalent to applicant’s set of stickers) is selected and loaded by the application, as further described, based upon keywords which are detected in the conversation box 102, see, col. 3, lines 49-54); and 

wherein the first reply interface includes the set of stickers (a conversation box graphical storefront 104C includes one or more static graphical images 1041 and one or more animations or video images 1042, collectively and alternatively referred to herein as "graphical images" Or "graphical content", see, col. 3, lines 41-49), each of which is selectable by a user of the device for sending to the second device (the application enables graphical content to be selected by a user from the conversation box graphical storefront 104C for insertion in the text entry box 103, see, col. 3, lines 54-60), and 
wherein the second reply interface includes an input box for sending message content to the second device (the text entry box 103, refers to a portion or area of the display 100 in which messages are entered or created by users of the electronic messaging system and application, before being transmitted to other users of the system or application and displayed within the conversation box 102, see, col. 3, lines 14-35).

Mandelbaum further teaches that inserting graphical images in the text entry box based on keywords detected in the text entry box (see, col. 3, lines 35-67 and figure 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandelbaum to include receiving a message with graphical images in order to conveniently communicate images with an existing text messaging system.
Mandelbaum does not teach of selecting a set of stickers in response to determining that the first user does not have an avatar.
Goossens teaches as follows:
an exemplary avatar generation and management application is a sticker application (e.g., sticker app) that enables the generation, management, and editing of 3D avatars.  In one embodiment the 3D avatars may be generated from a set of images of a user (see, paragraph [0036]); and
a set of 3D avatars and/or animations can be presented for selection via an avatar sticker selector 206.  The avatar sticker selector 206 can include multiple selection options 208 associated with 3D avatars and 3D avatar animation (see, paragraph [0037] and figure 2).
Goossens teaches of generating an avatar by selecting from avatar stickers as presented above except for determining whether the user has an avatar or not but it is obvious to check the determining before generating a new avatar for the user. 

Regarding claims 2 and 12, Mandelbaum teaches as follows:
wherein the set of stickers corresponds to a predefined set of stickers for displaying in a predefined order (a conversation box graphical storefront including a first set of one or more graphical images; a text entry box graphical storefront including a second set of one or more graphical images, see, col. 1, line 66 to col. 2, line 21 and figure 1).
Regarding claims 3 and 13, Mandelbaum teaches as follows:
wherein the set of stickers corresponds to a subset of stickers randomly selected from among a set of available stickers (the application can be configured to perform automatic correlative and/or random placement of graphical content into the conversation box 102 or into the text entry box 103, see, col. 3, lines 57-67).
Regarding claims 4 and 14, Mandelbaum teaches as follows:
receiving, via the input box of the second reply interface, text input provided by the first user; determining, based on the text input, a second set of stickers for displaying with the media content item (content for the conversation box graphical storefront 104 is selected and loaded by the application, as further described, based upon keywords which are detected in the conversation box 102, in the text entry box 

updating the first reply interface by replacing the set of stickers with the second set of stickers (the graphical and textual contents of which is populated based upon keywords detected by the application in the conversation box 102 or based upon the intersection of keywords detected by the application in the text entry box 103 and keywords detected in the conversation box 102, see, col. 6, lines 26-45).
Therefore the graphical and textual contents (equivalent to applicant’s set of stickers) are automatically updated with newer one based on the detected keywords.
Regarding claims 7 and 17, Mandelbaum teaches as follows:
receiving, via the first reply interface, user selection of a sticker within the set of stickers (the application enables graphical content to be selected by a user from the conversation box graphical storefront 104C for insertion in the text entry box 103, see, col. 3, lines 35-67); and 
providing, by the first device, for transmission of the selected sticker to the second device (the selected graphical content is transmitted into the conversation box for display to all connected clients, see, col. 4, lines 1-16).
Regarding claims 9 and 19, Mandelbaum teaches as follows:
creating message with media content item (interpreted as graphical and textual content) as presented above in the rejection regarding claims 1 and 11; and
the graphical and textual database (equivalent to applicant’s collection of media content items) which can be accessible by users (see, col. 4, line 62 to col. 5, line 7). 

the disclosure is made primarily in the form of instant messaging type electronic message systems, the principles and concepts of the disclosure are equally applicable to e-mail systems and formats (see, col. 8, lines 26-35).
Therefore, the users (equivalent to applicant’s first and second user) are inherently included in the contacts to communicate between users.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mandelbaum et al. (hereinafter Mandelbaum)(US 7,890,876) in view of Goossens et al . (hereinafter Goossens)(US 2017/0358117), and further in view of Goncalves (hereinafter Goncalves)(US 2015/0271119).
Regarding claims 5 and 15, Mandelbaum teaches as follows:
content for the conversation box graphical storefront 104 (equivalent to applicant’s set of stickers) is selected and loaded by the application, as further described, based upon keywords which are detected in the conversation box 102 (see, col. 3, lines 49-54).
Mandelbaum in view of Goossens does not teach the relevancy score.
Goncalves teaches as follows:
an emotional content module within the server 114 or the receiving device 106 can determine the emotional context or tone of the threaded message 112 and can generate an emotional content identifier 116 and a confidence value 118 (equivalent to applicant’s relevancy score) associated with the emotional content identifier 116 for the threaded message 112 (see, paragraph [0020]).
.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mandelbaum et al. (hereinafter Mandelbaum)(US 7,890,876) in view of Goossens et al . (hereinafter Goossens)(US 2017/0358117), and further in view of Hirakawa et al. (hereinafter Hirakawa)(US 2017/0123637).
Regarding claims 6 and 16, Mandelbaum in view of Goossens teaches all limitations as presented above except for adjusting image brightness based on status.
Hirakawa teaches as follows:
an image in the selected state and an image in the non-selected state may be displayed identifiably, for example, drawing frame lines, or changing colors or brightness, as well as existence/non-existence of the check mark in the check box (see, paragraph [0174]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandelbaum in view of Goossens with Hirakawa to include changing image brightness based on a availability status (equivalent to applicant’s activation status) as taught by Hirakawa in order to effectively display the different status of images (equivalent to applicant’s stickers).

	Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. 
Summary of Applicant’s Arguments
In the remarks the applicant argues as follows:
Regarding amended claims 1 and 11, Goossens does not disclose "determining, by the first device and in response to receiving the media content item, that the first user does not have an avatar associated therewith," much less "selecting, by the first device and in response to the determining, a set of stickers for displaying with the media content item."
Response to Arguments:
	In response to applicant's argument, Goossens teaches of generating a user avatar by selecting one from avatar stickers as presented above.
Goossens does not explicitly teaches of determining whether the user has an avatar or not. But it is obvious to check the determining an existing avatar before generating a new avatar for the user in order not to create duplicate avatar by a mistake.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 24, 2022